DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 November 2020 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the pheromone synergizing compounds recited in claim 2 combined with pheromones they have been shown to synergize, does not reasonably provide enablement for all pheromone synergizing compounds and all pheromones with a boiling point of greater than 180 ºC at atmospheric pressure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the nature of the invention
2) the state of the prior art
3) the relative skill of those in the art
4) the predictability of the art
5) the breadth of the claims
6) the amount of direction or guidance provided
7) the presence or absence of working examples
8) the quantity of experimentation necessary
The instant specification fails to provide guidance that would allow the skilled artisan to practice the instant invention without resorting to undue experimentation, as discussed in the subsections set forth herein below.
The nature of the invention
The claimed invention relates to a pheromone formulation comprising ethanol, at least one pheromone with a boiling point of greater than 180 ºC at atmospheric pressure, a pMMA-pABu-pMMA triblock copolymer whose solubility in ethanol is greater than 10% 
The state of the prior art
The prior art teaches pheromone compositions for protecting crops against insect pests.  Fang et al. (Journal of Asia-Pacific Entomology, 2018) also teach that habitats create an unpredictable odorant background that can interact in various ways by perceiving specific signals and then synergizing or suppressing responses to the female-produced pheromones (pg. 380, col. 2).  Fang et al. teach that recently, however, a greater number of studies have discovered that host plant volatiles can inhibit responses to pheromones (pg. 381, col. 1, para. 2).  
Similarly, Said et al. (Journal of Chemical Ecology, 2005) teach that acetoin, but not ethyl acetate, acted synergistically when mixed with the aggregation pheromone rhynchophorol in the olfactometer (pg. 1801, para. 3).
The relative skill of those in the art
A person having ordinary skill in the art would be knowledgeable in the field of insect pheromones and how to prepare and use them.
The predictability of the art
As taught by Fang et al. and Said et al., a person having ordinary skill in the art cannot predict whether a compound will specifically act as a pheromone synergist or suppress pheromone responses.
The breadth of the claims
The claims are broadly drawn to any pheromone synergist combined with any pheromone whose boiling temperature is greater than 180 ºC at atmospheric pressure.
The amount of direction or guidance provided
The instant specification and claims recite examples of compounds that act as pheromone synergists.
The presence or absence of working examples
The instant specification provides working examples comprising ethyl acetate as a pheromone synergist for ferrugineol and codlemone, and isoamyl acetate as a pheromone synergist for sordidin.  The specification does not provide working examples of other pheromone and pheromone synergist combinations.
The quantity of experimentation necessary
It would require undue experimentation to determine all the pheromone synergist compounds that are suitable for use in the instant invention, and also to determine which pheromones are synergized by which compounds.
Therefore, for the aforementioned reasons, the Applicant is enabled for the pheromone synergizing compounds recited in claim 2 combined with pheromones they have been shown to synergize, but is not reasonably enabled for all pheromone synergizing compounds combined with any pheromone.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes concentration ranges in percentages without indicating if the said percentages are based on the total weight or volume of the formulation, a part of it or else. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation insect pheromones, and the claim also recites particularly lepidopteran sex pheromones, coleopteran pheromones, dipteran pheromones and mixtures thereof, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guerret et al. (EP 3 187 046 A1; English translation provided herein) in view of Lee et al. (KR 20170128993 A) and Edde et al. (Annals of the Entomological Society of America, 2011).
Instant claim 1 is drawn to a pheromone formulation comprising 20-90% v/v of ethanol, 0.1-140% wt. of at least one pheromone with a boiling point of greater than 180 ºC at atmospheric pressure, 0.1-10% wt. of a pMMA-pABu-pMMA triblock copolymer whose solubility in ethanol is greater than 10% w/v at 70 ºC and less than 1% w/v at 20 ºC, 0-40% wt. of at least one pheromone synergizing compound, and 0-5% wt. of an antioxidant.
Guerret et al. teach pheromone formulations comprising 5-50% wt. of at least one pheromone and a pMMA-pABu-pMMA triblock copolymer (Claims 1-8).  Guerret et al. teach that, surprisingly, the use of a nanostructured matrix consisting of a polymer based on an acrylic block copolymer makes it possible to respond to the problem of absorbing, storing and diffusing over long periods, while ensuring its protection, a volatile semiochemical substance, in particular a volatile semiochemical substance with a fatty chain, that is to say lipophilic ([0016]).  Guerret et al. also teach that the copolymer allows quantitative absorption of numerous volatile semiochemical molecules, in particular fatty-chain volatile semiochemical substances, that is to say lipophilic substances, at temperatures close to room temperature, storage and controlled release over long periods of time and that it could be easily recharged after use ([0017]).
Guerret et al. also teach that the formulations comprise 0.5-2% wt. of an antioxidant ([0063]-[0064]).
Guerret et al. do not explicitly disclose a formulation comprising 20-90% by volume of ethanol, as instantly claimed.
However, Lee et al. teach pheromone compositions comprising pheromones, an attraction enhancer, and an alcohol-based solvent, wherein the solvent includes ethanol (Abstract).  Lee et al. teach a sustained release formulation comprises 1 to 1000 parts by weight alcohol solvent, and that the formulation has improved safety, duration and excellent inducing effect (Abstract).
Also, Edde et al. teach that ethanol, a byproduct of fermentative respiration in plant tissues, may affect the attractiveness of pheromone-baited traps to R. dominica.  Ethanol commonly is associated with stressed, dying, or decomposing trees that are preferred for colonization by the bark, ambrosia, and bostrichid beetles (pg. 1299, col. 1, Experiment Series 2).  Edde et al. teach that combining R. dominica pheromones with ethanol produced a significant increase in R. dominica captures (pg. 1300, col. 1, Experiment Series 2).  Edde et al. teach that trapping of R. dominica increased when ethanol was used in addition to pheromones. The result is similar to the observed synergistic enhancing effects on trap catches that have been associated with combinations of ethanol plus synthetic pheromone for other coleopteran insect species that infest woody plants. Ethanol is a common plant respiratory, microbial product, or both associated with stressed or dying plant material, and thus it is logical for it to affect the behavior of insects such as bark, ambrosia, and bostrichid beetles that colonize such materials.  Our result suggests that R. dominica initially may have used woody plant material that was in a state of decline or decay, much like the host material used by many species of bostrichids in forest habitats. These results further suggest that ethanol could be used to improve the R. dominica in areas where the population of the insect is low (pg. 1301, col. 1, para. 2).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a pheromone formulation comprising the copolymer, pheromone and antioxidant of Guerret et al. and the alcoholic solvent, ethanol, of Lee et al. and Edde et al.  A person having ordinary skill in the art would have been motivated to include ethanol because Edde et al. teach that combining ethanol with pheromones enhances the trapping efficiency of the pheromone for R. dominica.  Edde et al. also teach a synergistic enhancing effect of ethanol on trapping efficiency of synthetic pheromone for other coleopteran insect species.  Thus, a person having ordinary skill in the art would have been motivated to include ethanol as a solvent as taught by Lee et al., as well as to enhance the efficacy of the pheromones, as suggested by Edde et al.
Regarding instant claim 3, Guerret et al. teach addition of 0.1-3% of antioxidants, including vitamin E, BHA, BHT and mixtures thereof ([0063]-[0064]).
Regarding instant claim 4, Guerret et al. teach insect pheromones, including pheromones of Lepidopteran ([0030], [0052], [0060]).
Regarding instant claim 5, Guerret et al. teach pine processionary butterfly pheromones, oak processionary butterfly pheromones, box tree moth pheromones, moth pheromones, codling moth pheromones, peach fly pheromones, sesame pheromones corn, eudemis pheromones, batrachedra pheromones, cocoa mirid pheromones, palm or banana weevil pheromones, eudemis pheromones and vine cochylis pheromones as well as than their mixtures ([0052]).
Regarding instant claim 7, Guerret et al. teach protecting crops against insect pests ([0037]; Claim 12).

Claims 6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guerret et al. (EP 3 187 046 A1) in view of Lee et al. (KR 20170128993 A) and Edde et al. (Annual Entomological Society of America, 2011) as applied to claims 1, 3-5 and 7 above, further in view of Vieira (US 6,896,196).
The teachings of Guerret et al., Lee et al. and Edde et al. are discussed above and incorporated herein by reference.
Guerret et al., Lee et al., and Edde et al. do not explicitly disclose a diffuser comprising a tank containing the pheromone formulation, a cap closing the container and having an opening, and a diffusion means passing through said cap and having a portion of in contact with the formulation and another portion extending above the cap allowing migration of the formulation outside the tank through the cap and allowing evaporation of the formulation.
Vieira teaches a device comprising containers having a wick for allowing volatile formulations to be evaporated, wherein the device comprises a container (i.e., tank), a wick retaining insert (i.e., a cap that sits on the container and has an opening), and a wick that passes through the wick retaining insert (Figures 1-7; col. 5, ln. 17-40; Claims 1-21).  Vieira further teaches that the formulations may comprise insecticides and/or aromatics (col. 1, ln. 6-8).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to place pheromone .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Guerret et al. (EP 3 187 046 A1) in view of Lee et al. (KR 20170128993 A) and Edde et al. (Annual Entomological Society of America, 2011) as applied to claims 1, 3-5 and 7 above, further in view of Said et al. (Journal of Chemical Ecology, 2005).
The teachings of Guerret et al., Lee et al. and Edde et al. are discussed above and incorporated herein by reference.
Guerret et al., Lee et al. and Edde et al. do not explicitly disclose formulations comprising a pheromone synergist selected from (C1-C6)alkyl acetate, ammonium acetate, acetoin, ammonia, ammonium carbonate, ammonium phosphate and mixtures thereof.
Guerret et al. teach that the semiochemical substance includes palm weevil pheromones ([0052]).
Said et al. teach that acetoin is a synergists for the pheromone of Rhynchophorus palmarum
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to combine the palm weevil pheromones of Guerret et al. with acetoin.  Such would have been obvious because Said et al. teach that acetoin is a synergist for the palm weevil pheromone.  A person having ordinary skill in the art would have been motivated to include a synergist that is known to enhance the activity of the palm weevil pheromone.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guerret et al. (EP 3 187 046 A1) in view of Lee et al. (KR 20170128993 A), Edde et al. (Annual Entomological Society of America, 2011) and Said et al. (Journal of Chemical Ecology, 2005) as applied to claims 1-5 and 7 above, further in view of Vieira (US 6,896,196).
The teachings of Guerret et al., Lee et al., Edde et al. and Said et al. are discussed above and incorporated herein by reference.
Guerret et al., Lee et al., Edde et al., and Said et al. do not explicitly disclose a diffuser comprising a tank containing the pheromone formulation, a cap closing the container and having an opening, and a diffusion means passing through said cap and having a portion of in contact with the formulation and another portion extending above the cap allowing migration of the formulation outside the tank through the cap and allowing evaporation of the formulation.
Vieira teaches a device comprising containers having a wick for allowing volatile formulations to be evaporated, wherein the device comprises a container (i.e., tank), a wick retaining insert (i.e., a cap that sits on the container and has an opening), and a wick that passes through the wick retaining insert (Figures 1-7; col. 5, ln. 17-40; Claims 1-21).  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to place pheromone formulations for controlling insects according to Guerret et al., Lee et al., Edde et al., and Said et al., into a device according to Vieira in order to allow for the pheromone formulation to be contained in a container and evaporated through a wick into the environment.  Such would have been obvious because Vieira teaches devices for evaporating formulations comprising insecticides, wherein the formulations are contained in a container and evaporate from a wick that extends outside the container through a wick retaining insert.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616